Exhibit 99.3 PROXY CARD YOUR VOTE IS IMPORTANT. PLEASE VOTE TODAY. ELLOMAY CAPITAL LTD. 2014 Annual General Meeting of Shareholders September 11, 2014, 11:30 a.m., Israel time This Proxy is Solicited On Behalf Of The Board Of Directors Please mark your votes like this x 1. To reelect four members of the Board of Directors to hold office until the next annual general meeting of shareholders and until their respective successors are duly elected and qualified. The nominees are: NOMINEES: FOR AGAINST ABSTAIN FOR AGAINST ABSTAIN 01) Shlomo Nehama o o o 03) Hemi Raphael o o o FOR AGAINST ABSTAIN FOR AGAINST ABSTAIN 02) Ran Fridrich o o o 04) Anita Leviant o o o ▲FOLD HERE•DO NOT SEPARATE•INSERT IN ENVELOPE PROVIDED▲ FOR
